IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                     NOS. WR-89,375-02, WR-89,375-03 & WR-89,375-04


                          EX PARTE BRITNEY GULLEY, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
          CAUSE NOS. W08-62076-Y(A), W08-62249-Y(A) & W08-62250-Y(A)
         IN THE CRIMINAL DISTRICT COURT #7 FROM DALLAS COUNTY


       Per curiam.

                                             ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts

of murder and one count of aggravated assault. She was sentenced to sixty years’ imprisonment for

the murders and twenty years’ imprisonment for the aggravated assault. She did not appeal her

conviction.

       Applicant contends, among other things, that misinformation was used to convict her. She

alleges that the Texas Forensic Science Commission sent her a notice that misinformation was

utilized in her case. The State requested that issue be designated and further investigated. Applicant
                                                                                                         2

has alleged facts that, if true, might entitle her to relief. In these circumstances, additional facts are

needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial

court is the appropriate forum for findings of fact. The trial court may use any means set out in TEX .

CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claim. The trial court shall also make any other findings of fact and conclusions of law that it deems

relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

        These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: May 1, 2019
Do not publish